                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                        DOCKET NO. 1:17-cv-00296-MOC-WCM

 WANDA S. LEONARD,                                        )
                                                          )
                       Plaintiff,                         )
                                                          )
 Vs.                                                      )              ORDER
                                                          )
 THE TRUSTEES OF CLEVELAND                                )
 COMMUNITY COLLEGE                                        )
 CLEVELAND COMMUNITY COLLEGE,                             )
                                                          )
                     Defendants.                          )


         THIS MATTER is before the Court on defendant’s Motion for Summary Judgment.

Having considered defendant’s motion and reviewed the pleadings, the Court enters the following

Order.

                                         ORDER

         IT IS, THEREFORE, ORDERED that that the Clerk of Court calendar defendant’s

Motion for Summary Judgment (#9) for Oral Arguments on the next appropriate civil hearings

date in Asheville.




                                       Signed: February 14, 2019




                                              -1-
